Citation Nr: 1213626	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for residuals of exposure to tuberculosis.

3.  Entitlement to service connection for residuals of a right groin injury.

4.  Entitlement to service connection for residuals of a left groin injury.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right foot disorder.

8.  Entitlement to service connection for a left foot disorder.

9.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from July 1977 to June 1983.  He subsequently served in the Army Reserves, with periods of active duty from November 1990 to August 1991, May 1993 to September 1993, April 1994 to September 1994, October 1994 to April 1995, and June 1997 to March 1998.  In addition, he served on unverified periods of active duty for training (ADT) and inactive duty for training (IDT) with the Army Reserves.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the RO in Detroit, Michigan.

In September 2009 a hearing was held before a Decision Review Officer (DRO) at the RO.  The Veteran also presented testimony at a Board hearing, chaired by the undersigned Acting Veterans Law Judge, seated at the RO in Detroit, Michigan, in October 2010.  Transcripts of these hearing are associated with the claims file.  Additional evidence was received and associated with the claims file subsequent to the Board hearing, and in February 2012 the appellant waived his right to have that evidence considered initially by the RO.

The Veteran's claim of service connection for PTSD was denied by an April 2010 rating decision.  The Veteran filed a notice of disagreement with this decision in July 2010.  VA's electronic appeals processing tracking system reflects that the RO issued a statement of the case in this appeal in March 2012.  As of the date of this decision, this system does not indicate that the Veteran has filed a VA Form 9, Substantive Appeal on the matter of service connection for PTSD.  Therefore, that issue is not before the Board and will not be discussed in this decision.

The issue of service connection for numbness of the right arm has been raised by the record (see September 2007 letter), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9(b)(2011).

The issue of service connection for a psychiatric disorder other than PTSD is REMANDED to the AOJ via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

2.  The Veteran had an abnormal EKG when examined for separation from active duty in 1983.

3.  The Veteran does not have a heart disorder.
4.  The Veteran does not currently have tuberculosis or any residuals of tuberculosis.

5.  Symptoms of a right or left foot disorder were not chronic in service.

6.  Arthritis of the right or left foot was not manifest within a year of service separation. 

7.  Symptoms of a right or left foot disorder have not been continuous since service separation.

8.  No current right or left foot disorder is related to service.

9.  The Veteran does not have a right or left knee disorder.

10.  The Veteran did not become disabled due to a right or left groin injury incurred in the line of duty during a period of ADT or IDT and he does not currently have a disability of the right or left groin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for exposure to tuberculosis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  A right foot disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
4.  A left foot disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

7.  The criteria for service connection for residuals of a right groin injury are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

8.  The criteria for service connection for residuals of a left groin injury are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  
The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a July 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the service connection claims, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claims.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes all available service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.

The RO requested the appellant's service treatment records (STRs) from the National Personnel Records Center (NPRC), but the NPRC indicated that, but for the service entrance examination, the records could not be located.  In August 2008, the RO notified the Veteran that it was unable to locate his STRs and that he should submit any copies he had or alternate records.  The Veteran submitted a limited number of STRs.  In these circumstances, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran has not been afforded a VA medical examination with respect to any of the claimed disorders.  However, regarding the claimed heart disorder, exposure to tuberculosis, bilateral groin disorders, and bilateral knee disorders, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  The CAVC has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  Id.

As will be discussed in more detail below, the Board has found that there is no current disability regarding the heart, tuberculosis, right or left groin, or the right or left knee.  The Veteran's heart has been evaluated numerous times since service and has always been clinically normal.  The Veteran's knees and lower extremities have also been evaluated numerous times with no resulting disorder found.  Although the Veteran asserts that he has had recurrences of heart rhythm problems, which were noted at service separation, as discussed below, the Board has found the normal heart evaluations more persuasive than the Veteran's assertions as to recurrence of symptoms.  Moreover, the Veteran has been found not to have tuberculosis.  As there is no current disability regarding the heart, claimed tuberculosis, knees or groin, examinations are not necessary.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (affirming a decision of the CAVC that upheld a Board decision finding that a VA examination was not necessary and discussing that the 38 U.S.C. § 5103A(d)(2)(B) guideline that the evidence of record indicates the disability or symptoms may be associated with the claimant's active military, naval, or air service) does not require competent evidence; however, subsection (A) regarding a current disability, or persistent or recurrent symptoms of disability, does).

Regarding the claimed bilateral foot disorders, the Board finds that there is no credible evidence indicating an association between an in-service event and the Veteran's current bilateral foot disorders, and that the credible evidence establishes post-service incurrence of these disorders.  As will be discussed below, the Veteran's testimony regarding what he experienced during service is competent and credible; however, although the Veteran is also competent to discuss continuity of symptomatology, the Board finds that his statements in this regard are not credible.  There is no other competent lay or medical evidence indicating an association between in-service events and the Veteran's current bilateral foot disorders.  Therefore, the evidence does not meet the "low threshold" standard of McLendon and there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a right or left foot disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Veteran also was provided an opportunity to set forth his contentions during the October 2010 hearing before the undersigned.  The CAVC has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2010 hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran served continuously for 90 days or more during a period of war (or anytime after December 31, 1946) and arthritis, cardiovascular renal disease, or endocarditis, or active tuberculosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, or for tuberculosis within three years from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Regarding the Veteran's periods of ADT and IDT, the term "active military, naval, or air service" used in the definition of "veteran" includes active duty; any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Service Connection for a Heart Disorder and Tuberculosis

The Veteran is seeking service connection for a heart disorder and what he describes as exposure to tuberculosis.  The Veteran testified that, during a physical examination in service, a cardiologist noted that his heart had an atypical beat; and, from that time on, he would have chest pains when overexerting himself.  Board Hearing Tr. at 3.  He indicated that he was told he had an irregular heartbeat and that he was kept on duty for thirty days past his Expiration Term of Service (ETS) date to assess the problem.  Id.  He testified that his heart is monitored by EKG every six months and that he was told that he would grow out of the atypical beat, or that it would correct itself.  Id.  At the September 2009 DRO hearing, the Veteran testified that he sometimes gets chest pains and thinks he is having a heart attack.  DRO Hearing Tr. at 4.

The Veteran has also testified that, while stationed in South Korea, he caught the "TB germ" and was given medicine for a whole year.  Board Hearing Tr. at 6-7.  He has not been told by any doctors that he has residual damage to his lungs, but he has been counseled to quit smoking.  Id. at 7.  He testified that he now has breathing problems from time to time, shortness of breath, and upper chest pain.  Id.  At the DRO hearing he testified that he was diagnosed with tuberculosis at VA.  DRO Heairng Tr. at 8.  

The Board finds that symptoms of a heart disorder or tuberculosis were not chronic in service and were not continuous after service.  With a few exceptions, the Veteran's STRs are not available.  The record does contain a copy of the service separation examination in May 1983, which contains a notation of "frequent pauses in rhythm; no other abnormality."  Another notation reads "EKG - shows premature beats - ? type."  A chest x-ray was noted to be within normal limits.  A cardiology examination was recommended with ETS after that evaluation was completed; however, the claims file does not contain the records of this evaluation.  

The May 1983 separation examination does not have a notation pertaining to tuberculosis; again, a chest x-ray was read as normal; the Veteran's lungs and chest were found to be normal; and he was assigned a PULHES value of P-1.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Thus, to the extent of any abnormalities related to tuberculosis noted during this period of service, the Veteran's symptoms were not chronic.  

In a March 2003 psychiatric evaluation, the Veteran was noted to have no history of cardiac disease, specifically no history of chest pain, palpitation, PND, orthopnea, or pedal edema.  There was no history of valvular heart disease or syncope.  Cardiac examination was within normal limits.  There were no gallops, murmurs, or rubs.  In that same evaluation, the Veteran was noted to have no history of tuberculosis; no history of respiratory problems, dyspnea on exertion, or at rest; no history of asthmatic attacks, COPD, or hemoptysis.  

In VA outpatient clinic visits in August 2004, June 2005, May 2006, December 2006, March 2007, September 2007, and March 2009, there was found to be no chest pain, no dyspnea, and no dizziness; and, sinus rhythms S1 and S2 were heard normally.  In April 2006, the Veteran's heart was found to have regular rate and rhythm, with no murmurs or gallops.  In an April 2008 emergency department nursing assessment, the Veteran's heart was found to be within normal limits.  A September 2010 emergency department report reflects regular rate and rhythm of S1 and S2.  It was noted that the Veteran had syncope, however, it was indicated this was possibly related to drug abuse.  

Thus, based on the evidence in service and after service, although premature beats were noted in service, there is no current diagnosis of a heart disorder.  Indeed, clinical evaluations have been normal.  Additionally, although the Veteran testified that he was diagnosed with tuberculosis at VA, VA treatment records do not reflect such a diagnosis or any diagnosed residuals of tuberculosis.  This is not simply the lack of evidence, but affirmative evidence that the Veteran was examined and found to have no pertinent disability.

The Board acknowledges the Veteran's testimony and written assertions that he has experienced ongoing palpitations in his chest that he attributes to a heart problem and that he has breathing problems that he attributes to tuberculosis.  The Veteran is competent to describe his symptoms, such as chest pain and the feeling of an irregular heartbeat.  In this case, the Board finds more persuasive the findings of trained medical professionals over the Veteran's assertions as to symptoms.  Diagnosis of a heart disorder or tuberculosis requires medical knowledge and is not subject to lay observation.  Competent medical evidence affirmatively shows that there is no current heart disorder or tuberculosis or any residuals.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  As established by the CAVC, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Hence, where, as here, the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board finds that, with respect to the claimed heart disorder and tuberculosis, a preponderance of the evidence is against the claim and the criteria for service connection are not met.  

Analysis of Service Connection for a Disorder of the Bilateral Feet

The Veteran asserts that he incurred disorders of the feet as a result of wearing combat boots in service.  Board Hearing Tr. at 11.  At the Board hearing, the Veteran testified that, when he joined the Army, his feet were normal, but after twenty-eight years of running and getting physical training, his feet have now gone flat.  Id. at 10.  At the DRO hearing, the Veteran testified that wearing tight combat boots caused his feet to grow abnormally and that he has an abnormal bone formation.  DRO Hearing Tr. at 2.  He testified at the Board hearing that he had no specific injuries to his feet in the service.  Board Hearing Tr. at 10.  In written argument received in September 2007, the Veteran asserted that, when he was discharged in June 1983, he was in excellent condition and did not have the medical problems he has now.  He was not feeling any physical ailments at that time.  However, as he has gotten older, his physical condition has drastically changed.  
The Veteran's testimony regarding his experience wearing tight combat boots in service and going to sick call with complaints of pain is competent.  The Board also finds that it is credible, as the record does not provide evidence against the Veteran's statements.  However, the Board finds that competent medical evidence shows that symptoms of a foot disorder were not continuous after service, and that arthritis was not manifest within a year of service separation.  Rather, the evidence demonstrates onset of foot symptoms and arthritis several years after the Veteran's last period of active service.  

A January 2001 VA ambulatory care outpatient treatment note reveals that on examination of the extremities, there was no edema of the feet, peripheral pulses were normal, and the Veteran's gait was noted to be normal.  Findings were similar at an April 2003 outpatient visit, with no pertinent complaint or clinical finding regarding the feet.  However, in an April 2004 visit, the examiner noted bunions present on both feet, with a prominence of both first metatarsal joints.  The Veteran was apparently referred to podiatry.  In a September 2004 podiatry examination, the Veteran expressed concern over a bunion on the right foot, "which he recently noticed."  Nevertheless, there was no complaint of pain at that point, and the clinical findings were of mild asymptomatic hallux limitus, bilaterally with a dorsal prominence on the right.  The examiner noted that no treatment was needed.  

In January 2007, the Veteran filed the current claim.  An X-ray in September 2007 showed bunions on the feet, as well as hallux limitus.  A September 2007 VA outpatient note reveals bunions on both feet with a prominence of both first metatarsal joints.  In a May 2009 podiatry consultation, the Veteran was found to have mild degenerative osteoarthrosis of the bilateral first metatarsal-phalangeal joints, as well as congenital collapsing pes-valgo-planus and hallux abducto-valgus, bilaterally, which was found to be secondary to congenital collapsing pes-valgo-planus.  

In sum, the Veteran had two normal foot examinations subsequent to his last period of active service in 1998.  The Veteran first noticed foot symptoms in approximately 2004 - six years later.  This is not simply a lack of evidence, but affirmative evidence that the Veteran's feet were clinically normal after service and that he first noticed symptoms many years later.  The Board notes that, because the Veteran was seeking only medical treatment in September 2004 when he reported a recent onset of symptoms, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events, such as the onset of foot symptoms, as he remembers them.  Thus, his competency is not at issue with regard to recounting the onset of foot symptoms.  Rather, it is the credibility of his more recent account which the Board finds is lacking.  

The Board finds that no current foot disorder is related to service.  There is no medical opinion of record that purports to relate a current foot disorder to service.  Although the Veteran is competent to report his symptoms, the etiology of a foot disorder, such as diagnosed in this case, is not subject to lay observation, but requires some medical knowledge.  To the extent that the Veteran is simply reporting continuity of symptomatology of the symptoms in service, as discussed above, this assertion is not credible.  For these reasons, the Board finds that service connection for a foot disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



Analysis of Service Connection for a Disorder of the Bilateral Knees

The Veteran asserts that current disorders of the right and left knee are related to service.  At the Board and DRO hearings, the Veteran testified that he did not have a specific knee injury in service, but current knee disorders resulted from running three to five miles every day during service.  Board Hearing Tr. at 4; DRO Hearing Tr. at 5.  The Veteran testified also that the cartilage in both knees has deteriorated to a point where he will need knee replacements in both knees, and he attributes this to wearing combat boots during training in service.  Board Hearing Tr. at 4-5; DRO Hearing Tr. at 5.

The Board finds that symptoms of a knee disorder were not continuous after service.  Available service treatment records reveal that the Veteran's lower extremities were normal at service separation in May 1983.  There is no separation examination of record from the Veteran's last period of service ending in March 1998; however, subsequent evaluations of the extremities were performed and show no knee complaints or findings for many years thereafter.  An evaluation of the extremities in January 2001 was unremarkable.  During a March 2003 psychiatric evaluation, the Veteran reported occasional right knee pain and swelling; however, an examination of the extremities in April 2003 was unremarkable, as were examinations in April 2004, August 2004, June 2005, April 2006, May 2006, and March 2007.  In March 2007, the Veteran reported popping of the knee and it was noted that he wore a soft knee brace.  However, upon physical evaluation it was specifically noted that the right knee was normal.  

A September 2007 VA outpatient note includes the Veteran's description of popping and locking of both knees; however, on examination of the right and left knee, there was no tenderness, no swelling, no crepitus, and the Veteran's gait was normal.  Nevertheless, the Veteran was prescribed a knee brace.

An evaluation of the extremities in March 2009 was unremarkable and noted that there was no tenderness, swelling, or crepitus.  A September 2010 emergency department nursing assessment included an examination of the extremities, which showed no joint deformity or edema.  
In sum, the Veteran's knees and lower extremities have been examined on numerous occasions since service, with no resulting diagnosis for either knee.  The fact that the Veteran was given a brace in September 2007 does not suggest a diagnosis when viewed in the context of a specific knee examination conducted at that time, with no disorder identified.  

The Board acknowledges that the Veteran has testified that his doctors have told him that he will need knee replacements because of the deterioration of the cartilage in his knees.  The Veteran is competent to relate instructions and advice from a physician; however, in this case, in light of the consistently normal clinical findings, the Board finds the Veteran's assertion to be lacking in credibility.  

Where, as here, the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See 38 U.S.C.A. §§ 1110, 1131; Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  Accordingly, the Board finds that, with respect to the claimed knee disorders, the criteria for service connection are not met.  

Analysis of Service Connection for Residuals of an Injury to the Bilateral Groin Muscles

The Veteran seeks service connection for claimed injury residuals to the right and left groin muscles.  The Veteran testified that he pulled his groin muscles during training in 1996, and subsequently, if he overexerts himself, he gets spasms and has to rest.  Board Hearing Tr. at 5-6; DRO Hearing Tr. at 6-7.  

Although the Veteran does not contend that he injured his groin at any other time than in 1996, the Board simply notes that the service separation examination in May 1983 contains normal findings for the lower extremities.  STRs show that the Veteran sustained a bilateral groin pull injury in June 1996 while running sprints.  The record indicates the Veteran was either on ADT or IDT during this time period.  Therefore, it must be established that the Veteran was disabled from a disease or injury incurred or aggravated in line of duty during ADT, or that he was disabled from an injury incurred or aggravated in line of duty during IDT.  The Board finds that the weight of the evidence demonstrates that the Veteran did not become disabled due to a disease or injury incurred in the line of duty during any period of ADT or IDT.  

There is no separation examination of record from the Veteran's last period of service, ending in March 1998; however, subsequent evaluations of the extremities were performed and show no complaints or findings regarding the groin muscles.  An evaluation of the extremities in January 2001 was unremarkable, as were examinations of the extremities in April 2003, April 2004, August 2004, June 2005, April 2006, May 2006, March 2007, and March 2009.  A September 2010 emergency department nursing assessment included an examination of the extremities, which showed no edema.  

In sum, the Veteran's lower extremities have been examined on numerous occasions since service, with no complaints or resulting diagnosis regarding the groin muscles.  The Board acknowledges that the Veteran has testified that, if he overexerts himself, he gets spasms in the groin muscles and has to rest.  The Veteran is competent to describe his symptoms.  However, the Board finds the competent medical evidence showing no current disability of the bilateral groin muscles to be more persuasive than the Veteran's testimony.  The Board therefore finds that, despite a groin injury during a period of ADT or IDT in 1996, the Veteran did not become disabled due to that injury as there is no current disability shown.  

In summation of the Board's findings, the Veteran does not contend that his groin was injured during any period of active duty service.  Rather he contends, and the record supports, that he experienced a groin pull during a period of ADT or IDT.  The competent and credible evidence does not reflect that he became disabled from a disease or injury incurred or aggravated in line of duty during a period of ADT or from an injury incurred or aggravated in line of duty during a period of IDT as it does not show that he has a current disability of the groin.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a heart disorder is denied.

Service connection for residuals of exposure to tuberculosis is denied.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for residuals of a right groin injury is denied.

Service connection for residuals of a left groin injury is denied.


REMAND

Service Connection for a Psychiatric Disorder other than PTSD

A remand is required regarding this claim to ensure that there is a complete record upon which to decide the claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

In his January 2007 claim, the Veteran claimed entitlement to service connection for a psychiatric disorder, to include scratching himself.  In written argument received in January 2010, the Veteran asserted that he scratches himself to the point where his hands are dripping with blood and there are chunks and pieces of torn flesh up under his fingernails.  He attributes this behavior to a psychiatric disorder that he believes is related to service.  

The Veteran's last period of active duty ended in March 1998.  An August 1998 psychiatric evaluation revealed depression for the previous nine years due to separation from his wife.  The Veteran also reported anxiety over not having a job.  The diagnosis was adjustment disorder with depressed mood; polysubstance dependence, (marijuana, cocaine, and heroin).  Urine tests at that time showed opiates.  The examiner opined that drugs might be the cause of his depression.  

In March 2003, the Veteran was admitted for in-patient detoxification with a noted eight-year history of opioid dependence.  He was diagnosed with opioid induced mood disorder.  An October 2007 mental health consultation showed a positive depression screen as well as anxiety, stress-related itching, and complaints of difficulty interacting with people.  In March 2009, it was noted that the Veteran was overly-stressed due to the recent deaths of his oldest brother and oldest sister.  An April 2009 psychiatric progress note reveals frequent intrusive thoughts of what he did in the military but cannot speak of because it was classified.  The diagnosis was depression secondary to recent bereavement, rule out PTSD.  

An August 2010 mental health comprehensive plan for care notes clinical diagnoses of opiate dependence, cocaine dependence, and major depressive disorder.  An August 2010 psychiatric progress note includes diagnoses of major depressive disorder, recurrent, severe, with psychotic features, in partial remission, rule out schizoaffective disorder; PTSD; alcohol dependence; opioid dependence; cocaine dependence; and nicotine dependence.  

Based on a review of the clinical evidence in this case, it appears that the Veteran was diagnosed with depression only five months after his last period of active duty.  Thereafter, there is fairly continuous treatment for psychiatric symptoms.  However, there is a strong suggestion that the Veteran's psychiatric symptoms may be attributable to drug abuse, or may not be chronic (such as adjustment disorder attributed to life events).  

No compensation shall be paid if a disability is the result of an individual's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011); see also VAOPGCPREC 2-97 (Jan. 16, 1997).  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between any diagnosed chronic psychiatric disorders other than PTSD and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  No VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of a current psychiatric disorder to service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of current psychiatric disorders, and the competent evidence that such disorders may be related to service, the Board finds that a VA examination with medical nexus opinion is required to determine whether any current chronic psychiatric disorder other than PTSD is causally related to service, and is not related to abuse of alcohol or drugs.  

Additionally, the record reflects the Veteran seeks regular VA treatment at the Detroit VA Medical Center.  The most recent treatment records from this facility are from October 2010.  As records of such treatment may be pertinent to the Veteran's claim, they must be secured on remand.





Accordingly, service connection for a psychiatric disorder other than PTSD is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Detroit VA Medical Center for the period from October 2010 to the present.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his psychiatric disorder(s) other than PTSD.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of depression during active duty, and his diagnosis of depression within five months after discharge.  

The VA examiner is asked to identify all current chronic psychiatric diagnoses other than PTSD.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any chronic psychiatric disorders other than PTSD are causally or etiologically related to the Veteran's active service excluding causation from abuse of alcohol or drugs therein.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for a psychiatric disorder other than PTSD should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran an appropriate supplemental statement of the case and the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2011).




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


